DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Claims 1-31 are currently being examined.  

Specification 
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobus et al (US Patent Application Publication No. 2018/0089616).
With respect to independent Claim 1, Jacobus et al discloses the limitations of independent Claim 1 as follows:
A mobile automated guided vehicle pallet stacker and destacker system comprising:	   
a mobile automated guided vehicle having a vehicle base and movable pallet pick with a pallet pick interface,	(See Pars. 0010, 0013-0015, 0068, 0072, 0101-0103; Figs. 1, 2, 22-24; Ref. Numerals "lift truck"(mobile AGV), "mast or fork elevator"(movable pallet pick), "forks"(pallet pick interface), "pallet"(pallet), "fork insertion points"(pallet pick to interface)
the movable pallet pick being configured to move, relative to the vehicle base, in a pick direction to interface with, engage, and pick a pallet and stably hold the picked pallet on the pallet pick;  (See Pars. 0010, 0013-0015, 0068, 0072, 0101-0103; Figs. 1, 2, 22-24; Ref. Numerals "lift truck"(mobile AGV), "mast or fork elevator"(movable pallet pick), "forks"(pallet pick interface), "pallet"(pallet)
a sensor communicably connected to the mobile automated guided vehicle, and	(See Pars. 0010, 0013-0015, 0068, 0072, 0101-0103; Figs. 1, 2, 22-24; Ref. Numerals "lift truck"(mobile AGV), "3D laser scanners"(sensor)
configured to detect a predetermined characteristic of at least one pallet located in a stack of one or more pallets,	(See Pars. 0010, 0013-0015, 0068, 0072, 0101-0103; Figs. 1, 2, 22-24; Ref. Numerals "lift truck"(mobile AGV), "3D laser scanners"(sensor), "pallet stacks"(stack of one or more pallets), "pallet location and position in stack"(predetermined characteristic)
wherein at least one sensing element of the sensor is mounted to the mobile automated guided vehicle so as to define a predetermined relation between the at least one sensing element and the pallet pick interface of the movable pallet pick,	(See Pars. 0010, 0013-0015, 0068, 
wherein the at least one sensing element is disposed so that actuation of the movable pallet pick in the pick direction effects scanning of the stack of one or more pallets and	(See Pars. 0010, 0013-0015, 0068, 0072, 0101-0103; Figs. 1, 2, 22-24; Ref. Numerals "lift truck"(mobile AGV), "3D laser scanners"(sensor/sensing element), "pallet stacks"(stack of one or more pallets), "pallet location and position in stack"(predetermined characteristic),  "mast or fork elevator"(movable pallet pick), "forks"(pallet pick interface)
detection, with the at least one sensing element, of the predetermined characteristic of the at least one pallet in the stack of one or more pallets; and	(See Pars. 0010, 0013-0015, 0068, 0072, 0101-0103; Figs. 1, 2, 22-24; Ref. Numerals "lift truck"(mobile AGV), "3D laser scanners"(sensor/sensing element), "pallet stacks"(stack of one or more pallets), "pallet location and position in stack"(predetermined characteristic),  "mast or fork elevator"(movable pallet pick), "forks"(pallet pick interface)
a controller communicably connected to the at least one sensor so as to register the detected predetermined characteristic of the at least one pallet from the scanning of the stack of one or more pallets, and	(See Pars. 0010, 0013-0015, 0068, 0072, 0101-0103; Figs. 1, 2, 22-24; Ref. Numerals "3D laser scanners"(sensor/sensing element), "pallet 
the controller is configured to determine from the registered predetermined characteristic that the at least one pallet is in a topmost pallet position of the stack of one or more pallets, and	(See Pars. 0010, 0013-0015, 0068, 0072, 0101-0103; Figs. 1, 2, 22-24; Ref. Numerals "3D laser scanners"(sensor/sensing element), "pallet stacks"(stack of one or more pallets), "pallet location and position in stack"(predetermined characteristic), "system controller"(controller)
position, in the pick direction, the pallet pick interface of the movable pallet pick to interface the stack based on the determined topmost pallet position.  (See Pars. 0010, 0013-0015, 0068, 0072, 0101-0103; Figs. 1, 2, 22-24; Ref. Numerals "lift truck"(mobile AGV), "mast or fork elevator"(movable pallet pick), "forks"(pallet pick interface), "pallet"(pallet), "fork insertion points"(pallet pick to interface)

With respect to Claim 2, which depends from independent Claim 1, Jacobus et al teaches all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 2, Jacobus et al discloses as follows:
The mobile automated guided vehicle pallet stacker and destacker system of claim 1, wherein the controller is configured to effect positioning of the pallet pick interface to interface and engage the at least one pallet in the topmost pallet position, and	(See Pars. 0010, 0013-0015, 0068, 0072, 0101-0103; Figs. 1, 2, 22-24; Ref. Numerals "lift truck"(mobile AGV), "mast or fork elevator"(movable pallet pick), "forks"(pallet pick interface), "pallet"(pallet), "fork insertion points"(pallet pick to interface)
pick the at least one pallet off from the topmost pallet position. 	(See Pars. 0010, 0013-0015, 0068, 0072, 0101-0103; Figs. 1, 2, 22-24; Ref. Numerals "lift truck"(mobile AGV), "mast or fork elevator"(movable pallet pick), "forks"(pallet pick interface), "pallet"(pallet), "fork insertion points"(pallet pick to interface)

With respect to Claim 3, which depends from independent Claim 1, Jacobus et al teaches all of the limitations of Claim 1, which are incorporated herein by reference.  With respect to Claim 3, Jacobus et al discloses:
The mobile automated guided vehicle pallet stacker and destacker system of claim 1, wherein the controller is configured to effect positioning of the pallet pick interface to position the at least one pallet held by the pallet pick interface of the movable pallet pick onto the stack of one or more pallets in the topmost pallet position of the stack of one or more pallets.  	(See Pars. 0010, 0013-0015, 0068, 0072, 0101-0103; Figs. 1, 2, 22-24; Ref. Numerals "lift truck"(mobile AGV), "mast or fork elevator"(movable pallet pick), "forks"(pallet pick interface), "pallet"(pallet), "fork insertion points"(pallet pick to interface)

With respect to Claim 4, which ultimately depends from independent Claim 1, Jacobus et al teaches all of the limitations of Claim 1 and Claim 3 which are incorporated herein by reference.  With respect to Claim 4, Jacobus et al discloses:
4. The mobile automated guided vehicle pallet stacker and destacker system of claim 1, wherein the at least one sensing element is disposed so as to move in the pick direction coincident with motion of the movable pallet pick in the pick direction, and	(See Pars. 0010, 0013-0015, 0068, 0072, 0101-0103; Figs. 1, 2, 22-24; Ref. Numerals "lift truck"(mobile AGV), "3D laser scanners"(sensor/sensing element), "pallet stacks"(stack of one or more pallets), 
detect the predetermined characteristic of the at least one pallet in the stack of one or more pallets independent of whether the movable pallet pick holds the at least one pallet thereon.  	(See Pars. 0010, 0013-0015, 0068, 0072, 0101-0103; Figs. 1, 2, 22-24; Ref. Numerals "lift truck"(mobile AGV), "3D laser scanners"(sensor/sensing element), "pallet stacks"(stack of one or more pallets), "pallet location and position in stack"(predetermined characteristic),  "mast or fork elevator"(movable pallet pick), "forks"(pallet pick interface)

With respect to Claim 5, which depends from independent Claim 1, Jacobus et al teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 5, Jacobus et al discloses:
The mobile automated guided vehicle pallet stacker and destacker system of claim 1, wherein the at least one sensing element is mounted to the movable pallet pick.  	(See Pars. 0010, 0013-0015, 0068, 0072, 0101-0103; Figs. 1, 2, 22-24; Ref. Numerals "lift truck"(mobile AGV), "3D laser scanners"(sensor/sensing element), "pallet stacks"(stack of one or more pallets), "pallet location and position in stack"(predetermined characteristic),  "mast or fork elevator"(movable pallet pick), "forks"(pallet pick interface)

With respect to Claim 6, which ultimately depends from independent Claim 1, Jacobus et al teaches all of the limitations of Claim 1 and Claim 5 which are incorporated herein by reference.  With respect to Claim 6, Jacobus et al discloses:
The mobile automated guided vehicle pallet stacker and destacker system of claim 1, wherein the scanning of the stack of one or more pallets with at least 

With respect to Claim 7, which ultimately depends from independent Claim 1, Jacobus et al teaches all of the limitations of Claim 1 and Claim 5 which are incorporated herein by reference.  With respect to Claim 7, Jacobus et al discloses:
The mobile automated guided vehicle pallet stacker and destacker system of claim 1, wherein the predetermined characteristic is determinative of a seat interface of the at least one pallet, and	(See Pars. 0010, 0013-0015, 0068, 0072, 0101-0103; Figs. 1, 2, 22-24; Ref. Numerals "lift truck"(mobile AGV), "3D laser scanners"(sensor/sensing element), "pallet stacks"(stack of one or more pallets), "pallet location and position in stack"(predetermined characteristic),  "mast or fork elevator"(movable pallet pick), "forks"(pallet pick interface)
the controller is configured to determine whether the seat interface is in a nominal condition so as to conform to stable engagement and stable seating of the pallet pick interface with the seat interface of the at least one pallet.  	(See Pars. 0010, 0013-0015, 0068, 0072, 0101-0103; Figs. 1, 2, 22-24; Ref. Numerals "lift truck"(mobile AGV), "3D laser scanners"(sensor/sensing element), "pallet stacks"(stack of one or more pallets), "pallet location and position in stack"(predetermined characteristic),  "mast or fork elevator"(movable pallet pick), "forks"(pallet pick interface)

With respect to Claim 8, which ultimately depends from independent Claim 1, Jacobus et al teaches all of the limitations of Claim 1 and Claim 7 which are incorporated herein by reference.  With respect to Claim 8, Jacobus et al discloses:
The mobile automated guided vehicle pallet stacker and destacker system of claim 7, wherein the controller is configured to determine whether the seat interface of the at least one pallet in the topmost position is accessible to the pallet pick interface.  	(See Pars. 0010, 0013-0015, 0068, 0072, 0101-0103; Figs. 1, 2, 22-24; Ref. Numerals "lift truck"(mobile AGV), "3D laser scanners"(sensor/sensing element), "pallet stacks"(stack of one or more pallets), "pallet location and position in stack"(predetermined characteristic),  "mast or fork elevator"(movable pallet pick), "forks"(pallet pick interface)

With respect to Claim 9, which ultimately depends from independent Claim 1, Jacobus et al teaches all of the limitations of Claim 1 and Claim 8 which are incorporated herein by reference.  With respect to Claim 9, Jacobus et al discloses:
The mobile automated guided vehicle pallet stacker and destacker system of claim 8, wherein on determining inaccessibility of the seat interface of the at least one pallet in the topmost position, the controller is configured to determine at least another seat interface that is accessible, of another pallet stacked under the topmost pallet position, and	(See Pars. 0010, 0013-0015, 0068, 0072, 0101-0103; Figs. 1, 2, 22-24; Ref. Numerals "lift truck"(mobile AGV), "3D laser scanners"(sensor/sensing element), "pallet stacks"(stack of one or more pallets), "pallet location and position in stack"(predetermined characteristic),  "mast or fork elevator"(movable pallet pick), "forks"(pallet pick interface)
effects positioning of the pallet pick interface to interface the at least another seat interface and pick the at least one pallet from the topmost pallet position from interface with the at least another seat interface.  	(See Pars. 0010, 0013-0015, 0068, 0072, 0101-0103; Figs. 1, 2, 22-24; Ref. Numerals "lift truck"(mobile AGV), "3D laser scanners"(sensor/sensing element), "pallet stacks"(stack of one or more pallets), "pallet location and position in stack"(predetermined characteristic),  "mast or fork elevator"(movable pallet pick), "forks"(pallet pick interface)

With respect to Claim 10, which ultimately depends from independent Claim 1, Jacobus et al teaches all of the limitations of Claim 1 and claim 9 which are incorporated herein by reference.  With respect to Claim 10, Jacobus et al discloses:
The mobile automated guided vehicle pallet stacker and destacker system of claim 9, wherein the at least another seat interface is adjacent to the at least one pallet in the topmost pallet position.  	(See Pars. 0010, 0013-0015, 0068, 0072, 0101-0103; Figs. 1, 2, 22-24; Ref. Numerals "lift truck"(mobile AGV), "3D laser scanners"(sensor/sensing element), "pallet stacks"(stack of one or more pallets), "pallet location and position in stack"(predetermined characteristic),  "mast or fork elevator"(movable pallet pick), "forks"(pallet pick interface)

With respect to Claim 11, which ultimately depends from independent Claim 1, Jacobus et al teaches all of the limitations of Claim 1 and Claim 7 which are incorporated herein by reference.  With respect to Claim 11, Jacobus et al discloses:
The mobile automated guided vehicle pallet stacker and destacker system of claim 7, wherein the controller is configured to determine a topmost accessible seat interface for the at least one pallet in the topmost position,	(See Pars. 
wherein the topmost accessible seat interface is determined from the seat interface of the at least one pallet in the topmost position, or another seat interface of at least another pallet in a stack position supporting the at least one pallet in the topmost position.  	(See Pars. 0010, 0013-0015, 0068, 0072, 0101-0103; Figs. 1, 2, 22-24; Ref. Numerals "lift truck"(mobile AGV), "3D laser scanners"(sensor/sensing element), "pallet stacks"(stack of one or more pallets), "pallet location and position in stack"(predetermined characteristic),  "mast or fork elevator"(movable pallet pick), "forks"(pallet pick interface)

With respect to Claim 12, which depends from independent Claim 1, Jacobus et al teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 12, Jacobus et al discloses:
The mobile automated guided vehicle pallet stacker and destacker system of claim 1, wherein the at least one sensing element is at least one of a two-dimensional LIDAR sensor, a three-dimensional LIDAR sensor, an RGB camera, a depth camera, and a time-of-flight camera.  (See Pars. 0010, 0013-0015, 0068, 0072, 0101-0103; Figs. 1, 2, 22-24; Ref. Numerals "lift truck"(mobile AGV), "3D laser scanners"(sensor/sensing element), "pallet stacks"(stack of one or more pallets), "pallet location and position in stack"(predetermined characteristic),  "mast or fork elevator"(movable pallet pick), "forks"(pallet pick interface)

Claim 13, Jacobus et al discloses the limitations of independent Claim 13 as follows:
A logistic facility management system comprising:
at least one mobile automated guided palletizer/depalletizer vehicle arranged for automated navigation throughout at least part of a facility surface, the at least one mobile automated guided palletizer/depalletizer vehicle having a vehicle base and movable pallet pick with a pallet pick interface,	(See Pars. 0010, 0013-0015, 0068, 0072, 0101-0103; Figs. 1, 2, 22-24; Ref. Numerals "lift truck"(mobile AGV), "mast or fork elevator"(movable pallet pick), "forks"(pallet pick interface)
the movable pallet pick being configured to move bi-directionally relative to the vehicle base to lower and raise the pallet pick interface to interface with, engage, and pick a pallet and stably hold the picked pallet on the movable pallet pick;	(See Pars. 0010, 0013-0015, 0068, 0072, 0101-0103; Figs. 1, 2, 22-24; Ref. Numerals "lift truck"(mobile AGV), "mast or fork elevator"(movable pallet pick), "forks"(pallet pick interface), "pallet"(pallet)
a sensor communicably connected to the at least one mobile automated guided palletizer/depalletizer vehicle, and	(See Pars. 0010, 0013-0015, 0068, 0072, 0101-0103; Figs. 1, 2, 22-24; Ref. Numerals "lift truck"(mobile AGV), "3D laser scanners"(sensor)
configured to detect a predetermined pallet stack at a dynamically variable location on the at least part of the facility surface, the predetermined pallet stack having one or more pallets;	(See Pars. 0010, 0013-0015, 0068, 0072, 0101-0103; Figs. 1, 2, 22-24; Ref. Numerals "lift truck"(mobile AGV), "3D laser scanners"(sensor), "pallet 
wherein the sensor has at least one sensing element disposed on the at least one mobile automated guided palletizer/depalletizer vehicle in a predetermined relation with respect to the pallet pick interface so as to move as a unit with the movable pallet pick in a direction scanning the predetermined pallet stack, with the at least one sensing element, from a predetermined lower pallet to a predetermined higher pallet in the predetermined pallet stack; and	(See Pars. 0010, 0013-0015, 0068, 0072, 0101-0103; Figs. 1, 2, 22-24; Ref. Numerals "lift truck"(mobile AGV), "3D laser scanners"(sensor/sensing element), "pallet stacks"(stack of one or more pallets), "pallet location and position in stack"(predetermined characteristic),  "mast or fork elevator"(movable pallet pick), "forks"(pallet pick interface)
a controller communicably connected to the at least one sensing element to receive therefrom scan data of the predetermined pallet stack,	(See Pars. 0010, 0013-0015, 0068, 0072, 0101-0103; Figs. 1, 2, 22-24; Ref. Numerals "3D laser scanners"(sensor/sensing element), "pallet stacks"(stack of one or more pallets), "pallet location and position in stack"(predetermined characteristic), "system controller"(controller)
the controller being configured to determine from the scan data an accessible, for the pallet pick interface, seat interface at or between the predetermined lower pallet and the predetermined higher pallet in the predetermined pallet stack from which the predetermined higher pallet depends, and	(See Pars. 0010, 0013-0015, 0068, 0072, 0101-0103; Figs. 1, 2, 22-24; Ref. Numerals "3D laser scanners"(sensor/sensing 
position, with the movement of the movable pallet pick in the direction scanning the predetermined pallet stack, the pallet pick interface to interface the predetermined pallet stack at the accessible seat interface.   (See Pars. 0010, 0013-0015, 0068, 0072, 0101-0103; Figs. 1, 2, 22-24; Ref. Numerals "lift truck"(mobile AGV), "mast or fork elevator"(movable pallet pick), "forks"(pallet pick interface), "pallet"(pallet), "fork insertion points"(pallet pick to interface)

With respect to Claim 14, which depends from independent Claim 13, Jacobus et al teaches all of the limitations of Claim 13 which are incorporated herein by reference.  With respect to Claim 14, Jacobus et al discloses:
The logistic facility management system of claim 13, wherein the predetermined higher pallet is a topmost pallet of the predetermined pallet stack.  	(See Pars. 0010, 0013-0015, 0068, 0072, 0101-0103; Figs. 1, 2, 22-24; Ref. Numerals "lift truck"(mobile AGV), "mast or fork elevator"(movable pallet pick), "forks"(pallet pick interface), "pallet"(pallet), "fork insertion points"(pallet pick to interface)

With respect to Claim 15, which depends from independent Claim 13, Jacobus et al teaches all of the limitations of Claim 13 which are incorporated herein by reference.  With respect to Claim 15, Jacobus et al discloses:
The logistic facility management system of claim 13, wherein the predetermined lower pallet is located under the predetermined higher pallet in the predetermined pallet stack, or is a bottom pallet of the predetermined pallet stack.  	(See 

With respect to Claim 16, which depends from independent Claim 13, Jacobus et al teaches all of the limitations of Claim 13 which are incorporated herein by reference.  With respect to Claim 16, Jacobus et al discloses:
The logistic facility management system of claim 13, wherein the predetermined lower pallet and the predetermined higher pallet are a common pallet.  	(See Pars. 0010, 0013-0015, 0068, 0072, 0101-0103; Figs. 1, 2, 22-24; Ref. Numerals "lift truck"(mobile AGV), "mast or fork elevator"(movable pallet pick), "forks"(pallet pick interface), "pallet"(pallet), "fork insertion points"(pallet pick to interface)
 
With respect to Claim 17, which depends from independent Claim 13, Jacobus et al teaches all of the limitations of Claim 13 which are incorporated herein by reference.  With respect to Claim 17, Jacobus et al discloses:
The logistic facility management system of claim 13, wherein the accessible seat interface is disposed on the predetermined lower pallet, or on the predetermined higher pallet.  	(See Pars. 0010, 0013-0015, 0068, 0072, 0101-0103; Figs. 1, 2, 22-24; Ref. Numerals "lift truck"(mobile AGV), "mast or fork elevator"(movable pallet pick), "forks"(pallet pick interface), "pallet"(pallet), "fork insertion points"(pallet pick to interface)

With respect to Claim 18, which depends from independent Claim 13, 
The logistic facility management system of claim 13, wherein the movable pallet pick picks the predetermined higher pallet from the accessible seat interface.  (See Pars. 0010, 0013-0015, 0068, 0072, 0101-0103; Figs. 1, 2, 22-24; Ref. Numerals "lift truck"(mobile AGV), "mast or fork elevator"(movable pallet pick), "forks"(pallet pick interface), "pallet"(pallet), "fork insertion points"(pallet pick to interface)

With respect to Claim 19, which depends from independent Claim 13, Jacobus et al teaches all of the limitations of Claim 13 which are incorporated herein by reference.  With respect to Claim 19, Jacobus et al discloses:
The logistic facility management system of claim 13, wherein the controller is configured to register pick off the pallet stack, by the movable pallet pick of the predetermined higher pallet from the accessible seat interface generating a remainder stack, and	(See Pars. 0010, 0013-0015, 0068, 0072, 0101-0103; Figs. 1, 2, 22-24; Ref. Numerals "lift truck"(mobile AGV), "mast or fork elevator"(movable pallet pick), "forks"(pallet pick interface), "pallet"(pallet), "fork insertion points"(pallet pick to interface)
determine, from the scan data of the predetermined pallet stack, a position of a topmost pallet of the remainder stack, and a position of another accessible seat interface corresponding to the topmost pallet of the remainder stack, and	(See Pars. 0010, 0013-0015, 0068, 0072, 0101-0103; Figs. 1, 2, 22-24; Ref. Numerals "lift truck"(mobile AGV), "mast or fork elevator"(movable pallet pick), "forks"(pallet pick interface), "pallet"(pallet), "fork insertion points"(pallet pick to interface)
communicate the position of the other accessible seat interface to the at least one mobile automated guided palletizer/depalletizer vehicle or another mobile 

With respect to Claim 19, which ultimately depends from independent Claim 13, Jacobus et al teaches all of the limitations of Claim 13 and Claim 16 which are incorporated herein by reference.  With respect to Claim 19, Jacobus et al discloses:
The workstation of Claim 16, wherein the scanner device is further configured to determine a height, a location, and an orientation of the at least one container in the holding area.  (See Pars. 0047-0052, 0056, 0058, 0061, 0063, 0110, 0117, 0133-0135, 0144, 0145; Figs. 5, 6A, 6B, 8, 9c, 9d, 10; Ref. Numerals 518(scanner device), 801(robot/container manipulation device), 908a,908b(grippers), 910(container), 1001(cutter assembly), 1006(cutter device), "electronically viewing"(scanner device), "contents"(pharmaceuticals)

With respect to independent Claim 20, Jacobus et al discloses the limitations of independent Claim 20 as follows:
A method for picking pallets from a pallet stack with a mobile automated guided vehicle pallet stacker and destacker system, the method comprising:   
providing a mobile automated guided vehicle having a vehicle base and movable pallet pick with a pallet pick interface, the movable pallet pick being configured to move, relative to the vehicle base, in a pick direction to interface with, engage, and pick a pallet and stably hold the picked pallet on the pallet pick;  (See Pars. 0010, 0013-0015, 0068, 0072, 0101-
providing a sensor communicably connected to the mobile automated guided vehicle, and configured to detect a predetermined characteristic of at least one pallet located in a stack of one or more pallets,	(See Pars. 0010, 0013-0015, 0068, 0072, 0101-0103; Figs. 1, 2, 22-24; Ref. Numerals "lift truck"(mobile AGV), "3D laser scanners"(sensor)
wherein at least one sensing element of the sensor is mounted to the mobile automated guided vehicle so as to define a predetermined relation between the at least one sensing element and the pallet pick interface of the movable pallet pick,	(See Pars. 0010, 0013-0015, 0068, 0072, 0101-0103; Figs. 1, 2, 22-24; Ref. Numerals "lift truck"(mobile AGV), "3D laser scanners"(sensor/sensing element), "pallet stacks"(stack of one or more pallets), "pallet location and position in stack"(predetermined characteristic),  "mast or fork elevator"(movable pallet pick), "forks"(pallet pick interface)
actuating the movable pallet pick in the pick direction to effect scanning of the stack of one or more pallets and detection, with the at least one sensing element, of the predetermined characteristic of the at least one pallet in the stack of one or more pallets;	(See Pars. 0010, 0013-0015, 0068, 0072, 0101-0103; Figs. 1, 2, 22-24; Ref. Numerals "lift truck"(mobile AGV), "3D laser scanners"(sensor/sensing element), "pallet stacks"(stack of one or more pallets), "pallet location and position in stack"(predetermined characteristic),  "mast or fork elevator"(movable pallet pick), "forks"(pallet pick interface)
registering, with a controller communicably connected to the at least one sensor, the detected predetermined characteristic of the at least one pallet from the scanning of the stack of one or more pallets;	(See Pars. 0010, 0013-0015, 0068, 0072, 0101-0103; Figs. 1, 2, 22-24; Ref. Numerals "3D laser scanners"(sensor/sensing element), "pallet stacks"(stack of one or more pallets), "pallet location and position in stack"(predetermined characteristic), "system controller"(controller)
determining, with the controller, from the registered predetermined characteristic that the at least one pallet is in a topmost pallet position of the stack of one or more pallets; and	(See Pars. 0010, 0013-0015, 0068, 0072, 0101-0103; Figs. 1, 2, 22-24; Ref. Numerals "3D laser scanners"(sensor/sensing element), "pallet stacks"(stack of one or more pallets), "pallet location and position in stack"(predetermined characteristic), "system controller"(controller)
positioning, in the pick direction, the pallet pick interface of the movable pallet pick to interface the stack based on the determined topmost pallet position.  (See Pars. 0010, 0013-0015, 0068, 0072, 0101-0103; Figs. 1, 2, 22-24; Ref. Numerals "lift truck"(mobile AGV), "mast or fork elevator"(movable pallet pick), "forks"(pallet pick interface), "pallet"(pallet), "fork insertion points"(pallet pick to interface)

With respect to Claim 21, which depends from independent Claim 20, Jacobus et al teaches all of the limitations of Claim 20 which are incorporated herein by reference.  With respect to Claim 21, Jacobus et al discloses:
The method of claim 20, wherein the controller is configured to effect positioning of the pallet pick interface to interface and engage the at least one pallet in the 
pick the at least one pallet off from the topmost pallet position.  	(See Pars. 0010, 0013-0015, 0068, 0072, 0101-0103; Figs. 1, 2, 22-24; Ref. Numerals "lift truck"(mobile AGV), "mast or fork elevator"(movable pallet pick), "forks"(pallet pick interface), "pallet"(pallet), "fork insertion points"(pallet pick to interface)
 
With respect to Claim 22, which depends from independent Claim 20, Jacobus et al teaches all of the limitations of Claim 20 which are incorporated herein by reference.  With respect to Claim 22, Jacobus et al discloses:
The method of claim 20, wherein the controller is configured to effect positioning of the pallet pick interface to position the at least one pallet held by the pallet pick interface of the movable pallet pick onto the stack of one or more pallets in the topmost pallet position of the stack of one or more pallets.  	(See Pars. 0010, 0013-0015, 0068, 0072, 0101-0103; Figs. 1, 2, 22-24; Ref. Numerals "lift truck"(mobile AGV), "mast or fork elevator"(movable pallet pick), "forks"(pallet pick interface), "pallet"(pallet), "fork insertion points"(pallet pick to interface)

With respect to Claim 23, which depends from independent Claim 20, Jacobus et al teaches all of the limitations of Claim 20 which are incorporated herein by reference.  With respect to Claim 23, Jacobus et al discloses:
The method of claim 20, wherein the at least one sensing element is disposed so as to move in the pick direction coincident with motion of the movable pallet pick in the pick direction, and	(See Pars. 0010, 0013-0015, 0068, 0072, 0101-
detect the predetermined characteristic of the at least one pallet in the stack of one or more pallets independent of whether the movable pallet pick holds the at least one pallet thereon.  (See Pars. 0010, 0013-0015, 0068, 0072, 0101-0103; Figs. 1, 2, 22-24; Ref. Numerals "lift truck"(mobile AGV), "mast or fork elevator"(movable pallet pick), "forks"(pallet pick interface), "pallet"(pallet), "fork insertion points"(pallet pick to interface)
 
With respect to Claim 24, which depends from independent Claim 20, Jacobus et al teaches all of the limitations of Claim 20 which are incorporated herein by reference.  With respect to Claim 24, Jacobus et al discloses:
The method of claim 20, wherein the at least one sensing element is mounted to the movable pallet pick.  (See Pars. 0010, 0013-0015, 0068, 0072, 0101-0103; Figs. 1, 2, 22-24; Ref. Numerals "lift truck"(mobile AGV), "mast or fork elevator"(movable pallet pick), "forks"(pallet pick interface), "pallet"(pallet), "fork insertion points"(pallet pick to interface)

With respect to Claim 25, which depends from independent Claim 20, Jacobus et al teaches all of the limitations of Claim 20 which are incorporated herein by reference.  With respect to Claim 25, Jacobus et al discloses:
The method of claim 20, wherein the scanning of the stack of one or more pallets with at least one sensing element detects the predetermined characteristic of each pallet of the one or more pallets in the stack of one or more pallets.  	(See Pars. 0010, 0013-0015, 0068, 0072, 0101-0103; Figs. 1, 2, 22-24; Ref. Numerals 

With respect to Claim 26, which depends from independent Claim 20, Jacobus et al teaches all of the limitations of Claim 20 which are incorporated herein by reference.  With respect to Claim 26, Jacobus et al discloses:
The method of claim 20, wherein the predetermined characteristic is determinative of a seat interface of the at least one pallet, (See Pars. 0010, 0013-0015, 0068, 0072, 0101-0103; Figs. 1, 2, 22-24; Ref. Numerals "lift truck"(mobile AGV), "3D laser scanners"(sensor/sensing element), "pallet stacks"(stack of one or more pallets), "pallet location and position in stack"(predetermined characteristic),  "mast or fork elevator"(movable pallet pick), "forks"(pallet pick interface)  and
the controller is configured to determine whether the seat interface is in a nominal condition so as to conform to stable engagement and stable seating of the pallet pick interface with the seat interface of the at least one pallet.  	(See Pars. 0010, 0013-0015, 0068, 0072, 0101-0103; Figs. 1, 2, 22-24; Ref. Numerals "lift truck"(mobile AGV), "3D laser scanners"(sensor/sensing element), "pallet stacks"(stack of one or more pallets), "pallet location and position in stack"(predetermined characteristic),  "mast or fork elevator"(movable pallet pick), "forks"(pallet pick interface)

With respect to Claim 27, which ultimately depends from independent Claim 20, 
The method of claim 26, further comprising determining, with the controller, whether the seat interface of the at least one pallet in the topmost position is accessible to the pallet pick interface.  (See Pars. 0010, 0013-0015, 0068, 0072, 0101-0103; Figs. 1, 2, 22-24; Ref. Numerals "lift truck"(mobile AGV), "3D laser scanners"(sensor/sensing element), "pallet stacks"(stack of one or more pallets), "pallet location and position in stack"(predetermined characteristic),  "mast or fork elevator"(movable pallet pick), "forks"(pallet pick interface)

With respect to Claim 28, which ultimately depends from independent Claim 20, Jacobus et al teaches all of the limitations of Claim 20 and Claim 27 which are incorporated herein by reference.  With respect to Claim 28, Jacobus et al discloses:
The method of claim 27, wherein on determining inaccessibility of the seat interface of the at least one pallet in the topmost position, the controller is configured to determine at least another seat interface that is accessible, of another pallet stacked under the topmost pallet position, and	(See Pars. 0010, 0013-0015, 0068, 0072, 0101-0103; Figs. 1, 2, 22-24; Ref. Numerals "lift truck"(mobile AGV), "3D laser scanners"(sensor/sensing element), "pallet stacks"(stack of one or more pallets), "pallet location and position in stack"(predetermined characteristic),  "mast or fork elevator"(movable pallet pick), "forks"(pallet pick interface)
effects positioning of the pallet pick interface to interface the at least another seat interface and pick the at least one pallet from the topmost pallet position from interface with the at least another seat interface.  	(See Pars. 0010, 0013-0015, 0068, 0072, 0101-0103; Figs. 1, 2, 22-24; Ref. Numerals "lift truck"(mobile AGV), "3D laser scanners"(sensor/sensing element), "pallet stacks"(stack of one or more pallets), "pallet location and position in stack"(predetermined 

With respect to Claim 29, which ultimately depends from independent Claim 20, Jacobus et al teaches all of the limitations of Claim 20 and Claim 28 which are incorporated herein by reference.  With respect to Claim 29, Jacobus et al discloses:
The method of claim 28, wherein the at least another seat interface is adjacent to the at least one pallet in the topmost pallet position. (See Pars. 0010, 0013-0015, 0068, 0072, 0101-0103; Figs. 1, 2, 22-24; Ref. Numerals "lift truck"(mobile AGV), "3D laser scanners"(sensor/sensing element), "pallet stacks"(stack of one or more pallets), "pallet location and position in stack"(predetermined characteristic),  "mast or fork elevator"(movable pallet pick), "forks"(pallet pick interface)

With respect to Claim 30, which ultimately depends from independent Claim 20, Jacobus et al teaches all of the limitations of Claim 20 and Claim 26 which are incorporated herein by reference.  With respect to Claim 30, Jacobus et al discloses:
The method of claim 26, further comprising determining, with the controller, a topmost accessible seat interface for the at least one pallet in the topmost position,  (See Pars. 0010, 0013-0015, 0068, 0072, 0101-0103; Figs. 1, 2, 22-24; Ref. Numerals "lift truck"(mobile AGV), "3D laser scanners"(sensor/sensing element), "pallet stacks"(stack of one or more pallets), "pallet location and position in stack"(predetermined characteristic),  "mast or fork elevator"(movable pallet pick), "forks"(pallet pick interface)
wherein the topmost accessible seat interface is determined from the seat interface of the at least one pallet in the topmost position, or another seat 

With respect to Claim 31, which depends from independent Claim 20, Jacobus et al teaches all of the limitations of Claim 20 which are incorporated herein by reference.  With respect to Claim 31, Jacobus et al discloses:
The method of claim 20, wherein the at least one sensing element is at least one of a two-dimensional LIDAR sensor, a three-dimensional LIDAR sensor, an RGB camera, a depth camera, and a time-of-flight camera. (See Pars. 0010, 0013-0015, 0068, 0072, 0101-0103; Figs. 1, 2, 22-24; Ref. Numerals "lift truck"(mobile AGV), "3D laser scanners"(sensor/sensing element), "pallet stacks"(stack of one or more pallets), "pallet location and position in stack"(predetermined characteristic),  "mast or fork elevator"(movable pallet pick), "forks"(pallet pick interface)

Response to Arguments
Applicant’s Arguments (see Applicant’s Remarks, pages 12-16, filed September 9, 2021) with respect to independent claims 1, 13, and 20 and the dependent claims depending therefrom, respectively, have been considered but are not persuasive.  Applicant argues that Jacobus et al fails to disclose “... a mobile automated guided vehicle having a vehicle base and movable pallet pick ... the movable pallet pick being configured to move ... in a pick direction ... ... the at least one sensing element is disposed so that actuation of the movable pallet pick in the pick direction effects scanning of the stack of one or more pallets ... and a controller communicably connected to the at least one sensor so as to register the detected predetermined characteristic of the at least one pallet from the scanning of the stack [i.e., in the pick direction] of one or more pallets, and the controller is configured to determine from the registered predetermined characteristic that the at least one pallet is in a topmost pallet position of the stack of one or more pallets, and position, in the pick direction, the pallet pick interface of the movable pallet pick to interface the stack based on the determined topmost pallet position.”  Examiner respectfully disagrees.  Jacobus et al clearly discloses a lift truck (ie, at least one mobile automated guided palletizer/depalletizer vehicle) with a mast or fork elevator (ie, movable pallet pick).  Under a broadest reasonable interpretation, the phrase “in a pick direction” is being interpreted to mean a forward direction so that the forks (ie, pallet pick interface) can engage a pallet opening.  Jacobus et al discloses a sensor mounted on the mast near the floor that can be scanned up and down at a small angle by tilting the mast forward and reverse that can be used to find pallets and pallet stacks.  Another sensor is fixed to the fork elevator (ie, movable pallet pick) and sweeps a half cylindrical area as the lift (ie, movable pallet pick) moves up and down the mast in order to detect pallet fork openings and the top pallet in a pallet stack.  Jacobus et al discloses using sensing techniques to detect “pallet opening, edges, and top locations (identification of two openings low down for fork engagement; locating edges to the left and right of the pallet front to identify extent, and locating pallet or pallet stack top to identify where the top pallet in a stack is either for removing it or stacking another pallet on top of it)”.   Clearly, this sensing is being conducted “in a pick direction”.  Based on the foregoing, Claims 1-31 stand rejected. 

Examiner's Note
Examiner has cited particular paragraphs and figures in the references as applied to the claims set forth hereinabove for the convenience of the Applicant.  While the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures in the cited references may be applicable, as well. It is respectfully requested that the Applicant, in preparing any response to the Office Action, fully consider the references in their entirety as potentially teaching all or part of the claimed invention, in addition to the context of the passage 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        September 13, 2021